NOTICE OF ALLOWABILITY
This action is written in response to the application filed 10/9/17. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
Claims 1-20 are allowed. The reasons for allowance in this case are similar to those for parent application 14/501602 (now issued as US 9,824,316 B2). (The Examiner notes that a terminal disclaimer was received on 2/12/21.) Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Moore (US 7,565,642 B2, cited by Applicant on IDS dated 10/9/17) discloses, inter alia, a rule engine for generating optimal business logic (rules).
Cohen (“Fast Effective Rule Induction, cited by Applicant on IDS dated 10/9/17) discloses, inter alia, a rule engine for inducing rules, including techniques for growing, splitting, and pruning rules within a rule set.
Zehavi (US 7,337,230 B2) discloses, inter alia, a rule engine which can identify and eliminate redundant rules, see e.g. figs. 1 and 2 and co. 2, line 49 et seq.
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
the computer replacing the original set of rules stored in the data structure in the memory with an equivalent set of generalized rules set in the resulting set of rules for automated application by the rule management system...
... the original set of rules comprising at least two rules that are not possible to merge into a single rule because the at least two rules comprise a plurality of attributes that impose different tests on more than one of the plurality of attributes, the resulting set of rules comprising at least one most-general rule that is a logical equivalent of the at least two rules.

Independent claims 8 and 14 each contain limitations similar to those above and are allowable for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.